Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 29th day of September,
2005 (this “Amendment”), is made among HILB ROGAL & HOBBS COMPANY, a Virginia
corporation (the “Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”) on behalf of the Required Lenders (as defined in the
Credit Agreement described below).

 

RECITALS

 

A. The Borrower, the Administrative Agent and the banks and financial
institutions listed on the signature pages thereof or that became parties
thereto after the date thereof (collectively the “Lenders”) are parties to an
Amended and Restated Credit Agreement, dated as of December 15, 2005, (as
amended, the “Credit Agreement”), providing for the availability of a credit
facility to the Borrower upon the terms and conditions set forth therein.
Capitalized terms used herein without definition shall have the meanings given
to them in the Credit Agreement.

 

B. The Borrower has requested certain amendments to the Credit Agreement. The
Administrative Agent and the Lenders have agreed to effect such amendments on
the terms and subject to the conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

AMENDMENTS

 

1.1 Consolidated EBITDA. The definition of “Consolidated EBITDA” is hereby
amended by adding the following sentence at the end thereof: “Notwithstanding
anything in the foregoing definition to the contrary, (1) with respect to
determination of Consolidated EBITDA of the Borrower and its Subsidiaries for
any period that includes the third fiscal quarter of 2005, Consolidated EBITDA
for such period shall be increased by the amount of the charge made by the
Borrower during such fiscal quarter (up to a maximum of $50,000,000) relating to
(x) the Borrower’s settlement of claims made by the Connecticut Attorney
General, (y) potential claims of the attorneys general and/or departments of
insurance of other states and (z) related administrative expenses and legal fees
(the “Connecticut Charge”), and (2) with respect to the determination of
Consolidated EBITDA of the Borrower and its Subsidiaries for any period that
includes any fiscal quarter after the third fiscal quarter of 2005, to the
extent that there is a reversal of the Connecticut Charge during such fiscal
quarter that would otherwise increase Consolidated EBITDA for such period,
Consolidated EBITDA for such period shall be reduced by the amount of such
reversal.”

 

ARTICLE II

 

EFFECTIVENESS

 

This Amendment shall become effective on the date when the last of the following
conditions shall have been satisfied:

 

(a) The Administrative Agent shall have received counterparts of this Amendment,
duly executed by the Borrower and the Subsidiary Guarantors;



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received the approval of this Amendment
from the Required Lenders; and

 

(c) The Borrower shall have paid to the Administrative Agent the fee
contemplated by Section 5.2 hereof.

 

ARTICLE III

 

ACKNOWLEDGEMENT

 

The Subsidiary Guarantors hereby acknowledge that the Borrower, the
Administrative Agent and the Lenders have agreed to amend the Credit Agreement
as provided herein. Each Subsidiary Guarantor hereby approves and consents to
the transactions contemplated by this Amendment and agrees that its obligations
under the Subsidiary Guaranty and the other Credit Documents to which it is a
party shall not be diminished as a result of the execution of this Amendment.
This acknowledgement by the Subsidiary Guarantors is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment,
and the Subsidiary Guarantors acknowledge that the Administrative Agent and the
Lenders would not enter into this Amendment in the absence of the
acknowledgements contained herein.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders as follows:

 

4.1 Representations and Warranties. After giving effect to this Amendment, each
of the representations and warranties of the Borrower contained in the Credit
Agreement and in the other Credit Documents is true and correct in all material
respects on and as of the date hereof, with the same effect as if made on and as
of the date hereof (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct in all material respects as of
such date).

 

4.2 No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Effect of Amendment. From and after the effective date of the amendments to
the Credit Agreement set forth herein, all references to the Credit Agreement
set forth in any other Credit Document or other agreement or instrument shall,
unless otherwise specifically provided, be references to the Credit Agreement as
amended by this Amendment and as may be further amended, modified, restated or
supplemented from time to time. This Amendment is limited as specified and shall
not constitute or be deemed to constitute an amendment, modification or waiver
of any provision of the Credit Agreement except as expressly set forth herein.
Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with its terms.

 

5.2 Amendment Fee. The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender approving in writing the execution of this Amendment
on or before September 29, 2005 (as such time may be extended the Borrower), a
non-refundable amendment fee equal to 0.05% of the Term Loans and Revolving
Credit Commitments held by such approving Lender. The aggregate amount of the
such amendment fee shall be paid to the Administrative Agent for the pro rata
account of the Lenders entitled to receive such amendment fee.

 

2



--------------------------------------------------------------------------------

5.3 Expenses. The Borrower agrees to pay upon demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent) in connection with the preparation, negotiation, execution and delivery
of this Amendment and the other Credit Documents delivered in connection
herewith.

 

5.4 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York (without regard to
the conflicts of law provisions thereof, but including Section 5-1401 of the
General Obligations Law of the State of New York).

 

5.5 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

 

5.6 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto.

 

5.7 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

 

5.8 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

[the remainder of this page left blank intentionally]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

HILB ROGAL & HOBBS COMPANY

By:

 

/s/ Carolyn Jones

--------------------------------------------------------------------------------

Title:

 

Senior Vice President, Chief Financial Officer

and Treasurer

--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent on behalf of the
Required Lenders

By:

 

/s/ William R. Goley

--------------------------------------------------------------------------------

Title:

 

Director

--------------------------------------------------------------------------------

 

S-1